No opinion. Motion for stay of execution of the judgment, so far as it grants equitable relief during the pendency of the appeal to the court of appeals, granted, on condition that the defendants furnish to the plaintiff a bond executed by at least two sureties, in the penal sum of $30,000, to be approved by a justice of the supreme court, as security, and conditioned for the payment of all damages which, during the continuance of such stay, the plaintiff may sustain by reason" of failure of the defendants to comply during that time with the provisions of the judgment granting such relief in case the judgment, so far as it grants equitable relief, be affirmed, or the appeal therefrom be dismissed; and upon the stipulation by the defendants that such damages shall, at the option of the plaintiff, be expressed on the final disposition of the appeal, be liquidated at the rate of $10,000 a year. See 45 N. Y. Supp. 1134, 48 N. Y. Supp. 665.